Pee Curiam.
The prosecutor seeks a writ of certiorari to bring up a judgment entered in the Camden Common Pleas in a workmen’s compensation case reversing a judgment entered in the workmen’s compensation bureau. It was considered in the bureau that the medical testimony on behalf of the employer carried the weight; wherefore the petition for compensation was there dismissed. The Pleas, on appeal, came to the opposite conclusion and found for the workman. Our reading of the testimony brings us to the conclusion that a debatable factual question is presented of such balance that, under the circumstances, the writ should go. It will be allowed.